                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

  DEBRA F. LONG,                                )
                                                )
          Plaintiff,                            )
                                                )
          v.                                    )   Case No. 3:19-CV-155 JD
                                                )
  ANDREW M. SAUL, Commissioner of               )
  Social Security,                              )
                                                )
          Defendant.                            )

                                    OPINION AND ORDER

       The Court previously remanded this social security appeal to the Commissioner for

further proceedings on plaintiff Debra Long’s claim for benefits. [DE 17]. The Court also

awarded attorneys’ fees under the Equal Access to Justice Act in the amount of $3,949.50. [DE

22]. The Plaintiff previously agreed to pay her attorney up to twenty-five percent of any past due

benefits. [DE 24-1]. On remand, the Commissioner made a fully favorable decision on Ms.

Long’s claim. Ms. Long’s attorney now moves for an award of attorneys’ fees under 42 U.S.C.

§ 406(b). [DE 23]. Pursuant to their agreement, her attorney seeks one quarter of the amount of

past-due benefits, which is $21,742.00. The Commissioner does not oppose this request. [DE

25].

       Under § 406(b), an attorney who has successfully represented a claimant in federal court

may receive “a reasonable fee for such representation, not in excess of 25 percent of the total

past-due benefits to which the claimant is entitled by reason of such judgment . . . .” 42 U.S.C.

§ 406(b)(1)(A). Counsel cannot recover fees under both the EAJA and § 406(b), though, so they

must either refund the EAJA award or subtract that amount from the § 406(b) request. See
Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002) (explaining that “an EAJA award offsets an

award under Section 406(b)”).

       The fees awarded under 406(b) must also be reasonable. Gisbrecht, 535 U.S. at 809. The

Supreme Court has explained:

       Congress has provided one boundary line: Agreements are unenforceable to the
       extent that they provide for fees exceeding 25 percent of the past-due benefits.
       Within the 25 percent boundary, . . . the attorney for the successful claimant must
       show that the fee sought is reasonable for the services rendered . . .

       Courts that approach fee determinations by looking first to the contingent-fee
       agreement, then testing it for reasonableness, have appropriately reduced the
       attorney’s recovery based on the character of the representation and the results the
       representative achieved. If the attorney is responsible for delay, for example, a
       reduction is in order so that the attorney will not profit from the accumulation of
       benefits during the pendency of the case in court. If the benefits are large in
       comparison to the amount of time counsel spent on the case, a downward
       adjustment is similarly in order.

Id. at 807–08 (citations and footnotes omitted).

       The Court finds the requested fee is reasonable under that standard. Counsel spent 12.7

hours of attorney time and 16 hours of staff time on Ms. Lehner’s appeal in this Court. [DE 24-

4]. When only considering attorney hours, the rate results in about $1,711.96 per hour, which is

within the range of rates that courts have approved in this context. See, e.g., McPeters v. Saul,

No. 4:17-CV-41, 2020 WL 2507935, at *2 (N.D. Ind. May 15, 2020) (approving a request for

attorney fees at an effective hourly rate of $1,522.14). Moreover, our sister courts have approved

similar fees. See, e.g., Kirby v. Berryhill, No. 14 CV 5936, 2017 WL 5891059, at *2 (N.D. Ill.

Nov. 29, 2017) (approving a request for attorney fees at an effective hourly rate of $1,612.28).

       The Court emphasizes that counsel wrote a well-reasoned Opening Brief [DE 12] and

Reply Brief [DE 16] that resulted in the reversal of the ALJ’s decision. Put simply, counsel

provided excellent legal services on behalf of his client. Cf. Gisbrecht, 535 U.S. at 808 (the

district court may properly reduce the amount of attorney fees based upon poor representation).

                                                   2
Further, counsel’s actions resulted in an award of past due benefits in the amount of $86,968.

[DE 24-3]. The Court finds that such an award is an excellent outcome for the Plaintiff. See

Hensley v. Eckerhart, 461 U.S. 424, 435 (1983) (“Where a plaintiff has obtained excellent

results, his attorney should recover a fully compensatory fee.”). Given the excellent result Ms.

Long achieved through this action, that is very reasonable. Finally, the Court is mindful of the

contingent nature of this case. See Martinez v. Astrue, 630 F.3d 693, 695 (7th Cir. 2011) (“A

study found that the district courts . . . reversed 6.15 percent of denials outright and ordered

benefits awarded in those cases, and remanded 48 percent of the denials, and 60 percent of the

remands eventuated in a grant of benefits.”); see also Eckerhart, 461 U.S. at 448–49 (Burger,

C.J., concurring) (“Attorneys who take cases on contingency, thus deferring payment of their

fees until the case has ended and taking upon themselves the risk that they will receive no

payment at all, generally receive far more in winning cases than they would if they charged an

hourly rate.”).

       Thus, based upon the unique facts of this case, the Court finds that $21,742.00 in attorney

fees is reasonable. Moreover, the requested fees are allowable under the contingency agreement.

See Contingency Agreement, p. 1, DE 24-1. As such, counsel’s request is granted. The Court

therefore GRANTS the motion for attorneys’ fees under § 406(b) in the amount of $21,742.00

and ORDERS the Commissioner to pay that amount out of the award of past-due benefits. [DE

23]. The Court also ORDERS the Plaintiff’s attorney to refund the $3,949.50 in EAJA Fees

previously awarded in this case.




                                                  3
SO ORDERED.

ENTERED: June 24, 2021

                                /s/ JON E. DEGUILIO
                         Chief Judge
                         United States District Court




                           4
